The application for the writ herein prayed shows that the petitioner is now confined in jail by reason of a verdict and judgment of the county court of Carter county, wherein she was found guilty of unlawful possession of intoxicating liquor, with her punishment fixed at confinement in the county jail for a period of 60 days and to pay a fine of $250. *Page 2 
The petitioner claims that the court lost jurisdiction to assess this penalty because the jury commissioners, in selecting the jury, met in the county attorney's office, and did not use the tax list of the county, as required by law; that instead they used a list of voters furnished them by the election registrar; that several of the jurors were not taxpayers; and that the jurors were all selected from the vicinity of Wilson, in Carter county, and not from the county at large — all of which was in violation of statutory law.
The Attorney General demurred to the petition, claiming that the things complained of by petitioner are mere irregularities which do not operate to make the judgment and conviction void. The demurrer was by the court sustained.
The record shows that the county court of Carter county had jurisdiction of the person and the offense, and the irregularities in the selection of the jury did not divest the court of his jurisdiction. 12 R.C.L. 1205; In re Wood,140 U.S. 278, 11 S.Ct. 738, 35 L.Ed. 505; notes and annotations, 11 Ann. Cas. 1053.
Where a petitioner is imprisoned under a judgment of conviction for crime, unless the court was without jurisdiction to render the particular judgment and the judgment is void and not merely voidable, relief cannot be had by habeas corpus, however numerous and gross may have been the errors committed during the trial or in the proceedings preliminary thereto. In re Jake Harry, 6 Okla. Cr. 168, 117 P. 726; In re Tom Talley,4 Okla. Cr. 398, 112 P. 36, 31 L.R.A. (N.S.) 805.
The application for the writ is denied.
DOYLE and EDWARDS, JJ., concur. *Page 3